United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                              August 31, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                            No. 03-60504
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                 versus

JONATHAN FLOYD,

                                                                                      Defendant-
                                                          Appellant.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                               for the Southern District of Mississippi
                                 USDC No. 3:03-CR-11-ALL-LN
                        ----------------------------------------------------------

Before WIENER, BENAVIDES AND STEWART, Circuit Judges.

PER CURIAM:*

       Jonathan Floyd appeals his convictions for using fire to commit a felony, armed bank robbery,

and brandishing a firearm during a crime of violence. Floyd challenges the district court’s denial of

his motion to suppress statements that he gave following his arrest and evidence that was seized in

a search of Nicole Brown’s apartment.

       Floyd asserts that the police entered Brown’s apartment without consent and illegally detained

him. He contends that Brown’s consent to a search of the apartment did not remove the taint of the

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
illegal entry and detention. He argues that his statements should have been suppressed because they

were obtained through custodial interrogation after an illegal arrest.

        We review the denial of a motion to suppress in the light most favorable to the prevailing

party, which in this case is the Government. United States v. Mendoza-Gonzalez, 318 F.3d 663, 666

(5th Cir.), cert. denied, 538 U.S. 1049 (2003). A warrantless search violates the Fourth Amendment

unless the search falls within a specific exception to the warrant requirement. United States v. Jaras,

86 F.3d 383, 388 (5th Cir. 1996). Consent is “‘one of the specifically established exceptions’” to the

warrant requirement. Id. We examine “the totality of the circumstances” to determine whether

consent was knowing and voluntary. United States v. Davis, 749 F.2d 292, 294 (5th Cir. 1985).

        When an appellant asserts that evidence obtained subsequent to an illegal search or detention

is tainted or is fruit of the prior illegality, the pertinent inquiry is whether the challenged evidence was

obtained “by exploitation of [the initial] illegality or instead by means sufficiently distinguishable to

be purged of the primary taint.” Segura v. United States, 468 U.S. 796, 804-05 (1984) (citations and

internal quotations omitted). The question whether a confession is the product of a free will must be

answered based on the facts of the individual case. Brown v. Illinois, 422 U.S. 590, 603 (1975).

        The evidence supports the district court’s rulings on Floyd’s suppression motion. See United

States v. Richard, 994 F.2d 244, 250-52 (5th Cir. 1993); United States v. Miller, 608 F.2d 1089,

1102-03 (5th Cir. 1979). Accordingly, we AFFIRM the denial of Floyd’s motion to suppress his

statements and the evidence seized from Brown’s apartment. Mendoza-Gonzalez, 318 F.3d at 666.




                                                   -2-
        Floyd contends that the district court erred by denying his request to strike for cause venire

member Jamie Sample. Floyd asserts that refusal to strike Sample for cause required him to use a

peremptory challenge that he could have used to strike a juror who was not impartial.

        We review the district court’s decision on a motion to strike a potential juror for cause for

a “‘manifest abuse of discretion.’” United States v. Wharton, 320 F.3d 526, 535 (5th Cir. 2003), cert.

denied, 539 U.S. 916 (2003). The district court’s decision was based on Sample’s demeanor and her

sworn statements. We accord deference to the trial judge’s ruling on potential juror bias. See United

States v. Duncan, 191 F.3d 569, 573 (5th Cir. 1999). Floyd has not established that any member of

the jury in his case was not impartial. See Wharton, 320 F.3d at 535.

        Floyd contends that the instructions to the jury denied him the right to have the jury consider

his guilt on each Count of the indictment separately. The district court instructed the jury to consider

each count of the indictment as a separate charge and to make a decision on Floyd’s guilt as to each

count separately. The “jury is presumed to follow the court’s instructions.” United States v.

Simmons, ___ F.3d ___, 2004 WL 1368148, *6 n.11 (5th Cir. Jun. 18, 2004). The district court’s

charge as a whole correctly stated the law and the issues. Simmons, 2004 WL 1368148 at *4. Floyd

has not shown plain error. United States v. Rivas, 99 F.3d 170, 174 (5th Cir. 1996).

        Finally, Floyd contends that, without his confessions and the evidence that was seized from

Brown’s apartment, the evidence produced by the Government was not sufficient to convict him. In

light of the foregoing, Floyd’s argument is without merit. Accordingly, we AFFIRM the judgment

of the district court.

        AFFIRMED.




                                                 -3-